DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to an amendment filed on 11/18/2021.  Claims 1-4, 7, 8, 10-14, and 18-20 have been amended. Claims 21-24, 26, and 27 have been cancelled.  Claims 28-32 have been added.  Therefore, claims 1-20, 25, and 28-32 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  In response to the amendments, the Examiner has entered a rejection under 35 USC § 103, where the Examiner has cited prior art of record as well as new prior art.  Additionally, the Examiner has updated and maintained 35 USC § 101 rejections based on the amendments and current Office policy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20, 25, and 28-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-10 (Group I) are drawn to a system comprising: a first record management processing node in a network of multiple record management processing nodes, the first record management processing node in communication with a fluid delivery device, the first record management processing node operable to: receive input indicating a fluid delivery event, the fluid delivery event indicating delivery of fluid from the fluid delivery device to a recipient as administered by a caregiver; update a blockchain record Claims 11-20 (Group II) are drawn to a method comprising: receiving input indicating a fluid delivery event, the fluid delivery event indicating delivery of fluid from a fluid delivery device to a recipient as administered by a caregiver; updating a blockchain record associated with the recipient to indicate the fluid delivery event and an identity of the caregiver; identifying code pertinent to the fluid delivery event, the code indicating criteria in which to validate the fluid delivery event; applying the criteria to validate the fluid delivery event; and in response to validation of the fluid delivery event based on the criteria in the code, triggering a transaction associated with the fluid delivery event, which is within the four statutory categories (i.e. process).  Claim 25 (Group III) is drawn to computer-readable storage hardware having instructions stored thereon for execution, such that the instructions, when executed by computer processor hardware, cause the computer processor hardware to: receive input indicating a fluid delivery event, the fluid delivery event indicating delivery of fluid from the fluid delivery device to a recipient as administered by a caregiver; update a blockchain record associated with the recipient to indicate the fluid delivery event and an identity of the caregiver; identify code pertinent to the fluid delivery event, the code including criteria in which to validate the fluid delivery event; and generate a notification in response to validation of the fluid delivery event as specified by the criteria in the code, which is within the four statutory categories (i.e. manufacture).

Claims 1-10 (Group I) involve abstract steps, outlined in bold, of a system comprising: a first record management processing node in a network of multiple record management processing nodes, the first record management processing node in communication with a fluid delivery device, the first record management processing node operable to: receive input indicating a fluid delivery event, the fluid delivery event indicating delivery of fluid from the fluid delivery device to a recipient as administered by a caregiver; update a blockchain record associated with the recipient to indicate identify code pertinent to the fluid delivery event, the code indicating criteria in which to validate the fluid delivery event; and trigger a transaction in response to validation of the fluid delivery event as specified by the criteria in the code. Claims 11-20 (Group II) involve abstract steps, outlined in bold, of  a method comprising: receiving input indicating a fluid delivery event, the fluid delivery event indicating delivery of fluid from a fluid delivery device to a recipient as administered by a caregiver; updating a blockchain record associated with the recipient to indicate the fluid delivery event and an identity of the caregiver; identifying code pertinent to the fluid delivery event, the code indicating criteria in which to validate the fluid delivery event; applying the criteria to validate the fluid delivery event; and in response to validation of the fluid delivery event based on the criteria in the code, triggering a transaction associated with the fluid delivery event.  Claim 25 (Group III) involves abstract steps, outlined in bold, of computer-readable storage hardware having instructions stored thereon for execution, such that the instructions, when executed by computer processor hardware, cause the computer processor hardware to: receive input indicating a fluid delivery event, the fluid delivery event indicating delivery of fluid from the fluid delivery device to a recipient as administered by a caregiver; update a blockchain record associated with the recipient to indicate the fluid delivery event and an identity of the caregiver; identify code pertinent to the fluid delivery event, the code including criteria in which to validate the fluid delivery event; and generate a notification in response to validation of the fluid delivery event as specified by the criteria in the code.  These steps are directed to the abstract idea of triggering/generating a transaction/notification in response to validating a fluid delivery event, which is covered under the categories of mental processes (i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) because it involves validating a fluid delivery event, and of certain methods of organizing human activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves generating a 

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements other than those elements involved in the abstract idea in Claims 1-10 (Group I), outlined in italics, of a system comprising: a first record management processing node in a network of multiple record management processing nodes, the first record management processing node in communication with a fluid delivery device, the first record management processing node operable to: receive input indicating a fluid delivery event, the fluid delivery event indicating delivery of fluid from the fluid delivery device to a recipient as administered by a caregiver; update a blockchain record associated with the recipient to indicate the fluid delivery event and an identity of the caregiver; identify code pertinent to the fluid delivery event, the code indicating criteria in which to validate the fluid delivery event; and trigger a transaction in response to validation of the fluid delivery event as specified by the criteria in the code, in Claims 11-20 (Group II), outlined in italics, of a method comprising: receiving input indicating a fluid delivery event, the fluid delivery event indicating delivery of fluid from a fluid delivery device to a recipient as administered by a caregiver; updating a blockchain record associated with the recipient to indicate the fluid delivery event and an identity of the caregiver; identifying code pertinent to the fluid delivery event, the code indicating criteria in which to validate the fluid delivery event; applying the criteria to validate the fluid delivery event; and in response to validation of the fluid delivery event based on the criteria in the code, triggering a transaction associated with the fluid delivery event, and in Claim 25 (Group III), outlined in italics, of computer-readable storage hardware having instructions stored thereon for execution, such that the instructions, when executed by computer processor hardware, cause the computer processor hardware to: receive input indicating a fluid delivery event, the fluid delivery event indicating delivery of fluid from the fluid delivery device to a recipient as administered by a caregiver; update a blockchain record associated with the recipient to indicate the fluid delivery event and an identity of the caregiver; identify code pertinent to the fluid delivery event, the code including criteria in which to validate the fluid delivery event; and generate a notification in response to validation of the fluid delivery event as specified by the criteria in the code, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, a business method involving generating a message responsive to a validation using generic computer components such as devices, nodes, and a network;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates a transaction/notification in response to validation of a code, and sends the transaction/notification to a record using a generic computer;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention receives input regarding an event, generates a transaction in response to validation of the event, and provides a record of the event to a user specific record on a generic computer;

Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the analysis of data to fluid delivery events;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer that includes devices, nodes, and a network;
Limiting the abstract idea to fluid delivery event data, because limiting application of the abstract idea to fluid delivery event data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely downloads transactions to a record.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the database to blockchain;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or paragraph(s) of the Specification disclose that the additional elements outlined above comprise a plurality of different types of generic computing systems that are configured to perform generic 

FIG. 9 is an example block diagram of a computer system for implementing any
of the operations as discussed herein according to embodiments herein.

Any of the resources (such as controller 140, fluid delivery system 111, record
management resource 150, etc.) as discussed herein can be configured to include
computer processor hardware and executable instructions to carry out any of the
corresponding operations as discussed herein.

As shown, computer system 950 of the present example includes an interconnect
911 coupling computer readable storage media 912 such as a non-transitory type of
media (such as a hardware storage medium) in which digital information can be stored
and retrieved, a processor 913 (computer processor hardware), 1/0 interface 914, and a
communications interface 917. 1/0 interface 914 supports connectivity to repository 980
and input resource 992.

Computer readable storage medium 912 (hardware to store instructions) can be
any hardware storage device such as memory, optical storage, hard drive, floppy disk,
etc. In one embodiment, the computer readable storage medium 912 stores instructions
and/or data.

As shown, computer readable storage media 912 can be encoded with control
application 140-1 (e.g., including instructions) associated with controller 140 to carry out
any of the operations as discussed herein.

During operation of one embodiment, processor 913 accesses computer readable
storage media 912 via the use of interconnect 911 in order to launch, run, execute,
interpret or otherwise perform the instructions in management application 140-1 stored
on computer readable storage medium 912. Execution of the management application
140-1 produces management process 140-2 to carry out any of the operations and/or
processes as discussed herein associated with record management resource 150,
controller 140, fluid delivery device 101, etc.

Those skilled in the art will understand that the computer system 950 can include
other processes and/or software and hardware components, such as an operating system
that controls allocation and use of hardware resources to execute management application
140-1.

In accordance with different embodiments, note that computer system may be or
included in any of various types of devices, including, but not limited to, a medical
device, a fluid delivery pump, fluid delivery system, a mobile computer, a personal
computer system, a wireless device, base station, phone device, desktop computer,
laptop, notebook, netbook computer, mainframe computer system, handheld computer,

electronics device such as a camera, camcorder, set top box, mobile device, video game
console, handheld video game device, a peripheral device such as a switch, modem,
router, set-top box, content management device, handheld remote control device, any
type of computing or electronic device, etc. The computer system 950 may reside at any
location or can be included in any suitable resource in any network environment to
implement functionality as discussed herein.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites keeping records of fluid delivery events; 
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention collects fluid delivery event data over a network, for example the Internet;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing fluid delivery events in a blockchain and/or electronic memory, updating blockchain record with fluid delivery event and identity of caregiver, and retrieving the data from storage in order to trigger/generate a transaction/notification;
Recording a customer’s order, e.g. see Apple, Inc. v. Ameranth – similarly, the current invention receives data from fluid delivery events performed on patients, and stores the events in a blockchain and/or electronic memory;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way 

Furthermore, dependent claims 2-10, 12-20, and 28-32 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and conventional computer activities such as update blockchain record, receiving communication from caregiver authorizing fluid delivery, including code in blockchain record, specifying location of code in blockchain record, use patient identifier to obtain code, trigger payment of fee to caregiver, validate parallel fluid delivery events, require multiple events to validate fluid delivery event and trigger transaction, payment to administering caregiver, obtaining code from blockchain record, fluid delivery device originating input indicating fluid delivery event, validating fluid delivery event using communications from caregiver, pharmacy, and fluid delivery device, monitoring elapsed time between multiple events to validate fluid delivery, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1-20, 25, and 28-32 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 11-17, and 25 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Griggs KN, Ossipova O, Kohlios CP, Baccarini AN, Howson EA, Hayajneh T. Healthcare Blockchain System Using Smart Contracts for Secure Automated Remote Patient Monitoring. J Med Syst. 2018 Jun 6;42(7):130 (hereinafter referred to as “Griggs”) in view of Bello, et al. (US 2005/0055242 A1).

With regards to claim 1, Griggs teaches a system comprising: a first record management processing node in a network of multiple record management processing nodes (figure 1, any of the "Nodes Participating in Blockchain", in particular the node executing the "Smart Contract"), the first record management processing node in communication with a fluid delivery device (figure 1: the medical devices/sensors, thus in particular the insulin pump, are in communication with the nodes participating in the blockchain), the first record management processing node operable to: receive input indicating a fluid delivery event, the fluid delivery event indicating delivery of fluid from the fluid delivery device to a recipient (figure 3: data from the medical device/sensor -which in particular can be the insulin pump- is sent to a (node executing) the smart contract "Main Contract") …; update a blockchain record associated with the recipient to indicate the fluid delivery event (figure 3, "Write" action of the Specific Contract; page 5, first column: "If the analysis returns any code other than "OK" (0), the subcontract will write this transaction on the blockchain")…; identify code pertinent to the fluid delivery event (figure 3: Main Contract identifies and calls the patient's specific smart contract "Specific Contract") , the code including criteria in which to validate the fluid delivery event (It is first noted that smart contracts per definition validate preconditions of the contract (inputs) in order to execute the contract (output a transaction). Moreover, see figure 3, "Analyze" action of the Specific Contract; page 5, first column: "subcontracts will analyze the incoming data"); and trigger a transaction in response to validation of the fluid delivery event as specified by the criteria in the code (figure 3, "Write" action of the Specific Contract; page 5, first .

Griggs does not explicitly teach …as administered by a caregiver; …and an identity of the caregiver.  Bello teaches …as administered by a caregiver (see at least paragraphs 0424, 0468, clinician is authenticated and administers infusion using the pump); …and an identity of the caregiver (see at least paragraph 0424, 0664, clinician is identified and system stores which nurse connected bag to infusion pump).  It would have been obvious to one of ordinary skill in the art to combine the administration tracking method of Bello into the healthcare blockchain system of Griggs with the motivation of an efficient tracking and reporting of who is performing medication delivery (Bello, paragraphs 0003, 0004, 0664).
	
Claims 11 and 25 recite similar limitations and are rejected for the same reasons.
	
With regards to claim 2, Griggs teaches the system as in claim 1, wherein the multiple processing nodes are further operable to: receive the input indicating the fluid event and collectively update the blockchain record associated with the recipient (figure 1: the medical devices/sensors, thus in particular the insulin pumps, are in communication with the nodes participating in the blockchain; figure 3: data from the medical device/sensor -which in particular can be the insulin pump- is sent to a (node executing) the smart contract "Main Contract", Main Contract identifies and calls the patient's specific smart contract "Specific Contract").

Claim 12 recites similar limitations and is rejected for the same reasons.

With regards to claim 3, Griggs teaches a system as in claim 1, wherein the validation of the fluid delivery event includes receiving a communication originating from the caregiver authorizing the delivery of fluid (page 2, right column, paragraph 2, “In addition to supporting the smart .

Claim 13 recites similar limitations and is rejected for the same reasons.

With regards to claim 4, Griggs teaches the system as in claim 1, wherein the multiple processing nodes are further operable to: record the fluid delivery event in the blockchain record (page 2, right column, paragraph 2, “In addition to supporting the smart contracts, our proposed blockchain would keep a permanent log of the sequence of transmissions to and from a WBAN node in order to track metadata about measurements taken and treatment commands issued”).

Claim 14 recites similar limitations and is rejected for the same reasons.

With regards to claim 5, Griggs teaches the system as in claim 4, wherein the blockchain record includes the code indicating the criteria (figure 3: Main Contract identifies and calls the patient's specific smart contract "Specific Contract"; page 2, right column, paragraph 2, “In addition to supporting the smart contracts, our proposed blockchain would keep a permanent log of the sequence of transmissions to and from a WBAN node in order to track metadata about measurements taken and treatment commands issued”).

Claim 15 recites similar limitations and is rejected for the same reasons.

With regards to claim 6, Griggs teaches the system as in claim 4, wherein the blockchain record specifies a location of the code indicating the criteria (figure 3: Main Contract identifies and calls the patient's specific smart contract "Specific Contract"; page 2, right column, paragraph 2, “Blockchains are also capable of implementing smart contracts, which are pieces of code that can automatically execute based on predefined conditional triggers…In addition to supporting the smart contracts, our proposed blockchain would keep a permanent log of the sequence of transmissions to and from a WBAN node in order to track metadata about measurements taken and treatment commands issued”).

Claim 16 recites similar limitations and is rejected for the same reasons.

With regards to claim 7, Griggs teaches the system as in claim 4, wherein the multiple processing nodes are further operable to: receive notification of a unique identifier value assigned to the recipient (figure 3: Main Contract identifies and calls the patient's specific smart contract "Specific Contract"); and utilize the unique identifier value to obtain, from the blockchain record, the code applicable to the fluid delivery event (figure 3, "Write" action of the Specific Contract; page 5, first column: "If the analysis returns any code other than "OK" (0), the subcontract will write this transaction on the blockchain". That is depending on the verification of a predefined condition related to the input event (i.e. in response to a "validation") a transaction is triggered, such as “carry out an action (e.g. pump insulin…”).

Claim 17 recites similar limitations and is rejected for the same reasons.

With regards to claim 9, Griggs teaches the system as in claim 1, wherein the network of record management processing nodes includes a second record management processing node (see at least figure 1, multiple nodes participating in blockchain), the second record management processing node operable to: receive the input indicating the fluid delivery from the fluid delivery device to the recipient (figure 3: data from the medical device/sensor -which in particular can be ; identify the code pertinent to the fluid delivery (figure 3: Main Contract identifies and calls the patient's specific smart contract "Specific Contract").

Furthermore, Bello teaches …and in parallel with the first processing node, validate the fluid delivery event based on the criteria (see at least paragraph 0469, clinician starts infusion by validating patient code, infusion bag code, etc., where these steps can be repeated for additional patient and/or additional pumps or channels).  It would have been obvious to one of ordinary skill in the art to combine the multiple pump node method of Bello into the healthcare blockchain system of Griggs with the motivation of an efficient and versatile multi-pump, multi-record system (Bello, paragraphs 0004, 0469).

Claim 19 recites similar limitations and is rejected for the same reasons.

With regards to claim 10, Griggs teaches the system as in claim 1, wherein the fluid delivery event is a first event (see at least page 5, left column, second paragraph, “pump insulin”). 

Furthermore, Bello teaches … the record management processing node further operable to: receive second input indicating a second event, the second event indicating authorization from a caregiver to administer the fluid delivery via the fluid delivery device; and wherein the criteria specifies that the first event and the second event are required to validate the fluid delivery event and trigger the transaction (see at least paragraph 0469, clinician starts infusion by validating patient code, infusion bag code, etc.; at least paragraph 0171, messages sent from cart server contain billing information for medication administration).  It would have been obvious to one of ordinary skill in the art to combine the multiple pump node method of Bello into the healthcare blockchain system of Griggs with the motivation of an efficient and versatile multi-pump, multi-record system (Bello, paragraphs 0004, 0469).

Claim 20 recites similar limitations and is rejected for the same reasons.

With regards to claim 29, Griggs teaches the system as in claim 1, wherein the code is obtained from the blockchain record associated with the recipient (see at least figure 3, page 5, column 1).

With regards to claim 30, Bello teaches the system as in claim 1, wherein the input indicating the fluid delivery event originates from the fluid delivery device (see at least paragraph 0311, computer screen used at infusion pump for entering infusion orders).  It would have been obvious to one of ordinary skill in the art to combine the multiple pump node method of Bello into the healthcare blockchain system of Griggs with the motivation of an efficient and versatile multi-pump, multi-record system (Bello, paragraphs 0004, 0469).

With regards to claim 31, Bello teaches the system as in claim 1, wherein the validation of the fluid delivery event as specified by the code requires receipt of i) first communications originating from the caregiver authorizing the delivery of fluid to the recipient (see at least paragraph 0310); ii) second communications originating from a pharmacy indicating supply of the fluid to the caregiver (see at least paragraph 0310); iii) third communications from the fluid delivery device indicating delivery of the fluid to the recipient (see at least paragraph 0310, 0469).  It would have been obvious to one of ordinary skill in the art to combine the multiple pump node method of Bello into the healthcare blockchain system of Griggs with the motivation of an efficient and versatile multi-pump, multi-record system (Bello, paragraphs 0004, 0469).

With regards to claim 32, Griggs teaches …blockchain (see at least figure 3).

Furthermore, Bello teaches the system as in claim 1, wherein validation of the fluid delivery event includes implementing a monitor to monitor elapsed time between multiple events captured in a treatment log of the …record, the treatment log associated with the fluid delivery event (see at least figure 94).  It would have been obvious to one of ordinary skill in the art to combine the multiple 

Claims 8 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Griggs KN, Ossipova O, Kohlios CP, Baccarini AN, Howson EA, Hayajneh T. Healthcare Blockchain System Using Smart Contracts for Secure Automated Remote Patient Monitoring. J Med Syst. 2018 Jun 6;42(7):130 (hereinafter referred to as “Griggs”) Bello, et al. (US 2005/0055242 A1) in further view of Mohtar (US 2019/0266597 A1).

With regards to claim 8, Griggs teaches …operating the fluid delivery device to deliver the fluid (see at least page 5, first column “The same code will be sent to the smart device to …carry out an action (e.g. pump insulin…).  

Griggs does not explicitly teach the system as in claim 1, wherein the transaction is payment of a fee to a caregiver…, the method further comprising: updating the blockchain record to indicate the transaction.  Mohtar teaches the system as in claim 1, wherein the transaction is payment of a fee to a caregiver…, the method further comprising: updating the blockchain record to indicate the transaction (see at least paragraph 0004, recording healthcare payment transactions between healthcare provider and consumer in the blockchain).  It would have been obvious to one of ordinary skill in the art to combine the blockchain payment method of Mohtar into the healthcare blockchain system of Griggs with the motivation of easier verification and payment of healthcare transactions (Mohtar, paragraphs 0002-0003).

Claim 18 recites similar limitations and is rejected for the same reasons.

With regards to claim 28, Griggs teaches the system as in claim 10, …for administering the delivery of fluid to the recipient (see at least page 5, first column “The same code will be sent to the smart device to …carry out an action (e.g. pump insulin…).

Griggs does not explicitly teach	 …wherein the transaction includes payment to the caregiver.  Mohtar teaches …wherein the transaction includes payment to the caregiver (see at least paragraph 0064).  It would have been obvious to one of ordinary skill in the art to combine the blockchain payment method of Mohtar into the healthcare blockchain system of Griggs with the motivation of easier verification and payment of healthcare transactions (Mohtar, paragraphs 0002-0003).

Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 and 35 USC § 102 rejections set forth in the previous office action have been considered, but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Aunger, et al. (US 2018/0211059 A1) Additionally, the blockchain may be store trust information. For example, as a patient trusts new medical professionals, the blockchain can be updated to record the trust. As another example, as the patient indicates that a medical professional is not trusted, the blockchain can be updated to record the loss of trust. In this way, to determine whether a medical professional is trusted, the system can traverse the blockchain. For example, the patient may be associated with a unique identifier. The system can traverse the blockchain for updates associated with the unique identifier, and determine whether a particular medical professional (e.g., associated with an identifier) has been trusted by the patient.

Szeto, et al. (US 2018/0018590 A1) In some embodiments, the information (e.g., machine learning models including trained proxy models, trained actual models, private data distributions, synthetic/proxy data distributions, actual model parameters, proxy model parameters, similarity scores or any other 

Secure and Trustable Electronic Medical Records Sharing using Blockchain, Alevtina Dubovitskaya, Zhigang Xu, Samuel Ryu, Michael Schumacher, Fusheng Wang, AMIA 2017 Annual Symposium Proceedings, 2 Aug 2017. Electronic medical records (EMRs) are critical, highly sensitive private information in healthcare, and need to be frequently shared among peers. Blockchain provides a shared, immutable and transparent history of all the transactions to build applications with trust, accountability and transparency. This provides a unique opportunity to develop a secure and trustable EMR data management and sharing system using blockchain. In this paper, we present our perspectives on blockchain based healthcare data management, in particular, for EMR data sharing between healthcare providers and for research studies. We propose a framework on managing and sharing EMR data for cancer patient care. In collaboration with Stony Brook University Hospital, we implemented our framework in a prototype that ensures privacy, security, availability, and fine-grained access control over EMR data. The proposed work can significantly reduce the turnaround time for EMR sharing, improve decision making for medical care, and reduce the overall cost
Brice, Y. N. (2016). Meaningful use: Effects on utilization and quality 30 days after hospitalization (Order No. 10125476). Available from ProQuest Dissertations and Theses Professional. (1808241727). Retrieved from https://dialog.proquest.com/professional/docview/1808241727?accountid=131444Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626